Case 8:19-cv-00449-CEH-JSS Document 8 Filed 03/01/19 Page 1 of 6 PageID 512



                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION
                     CASE NO.: 8:19-cv-00449-CEH-JSS

WAHEED NELSON,

      Plaintiff,

vs.

BOB GAULTIERI, Official Capacity as
Sheriff of Pinellas County, FLORIDA
DEPARTMENT OF CORRECTIONS,
CORIZON, LLC, MAXIM
HEALTHCARE SERVICES, INC.,
MATTHEW SWICK, M.D., ALL
FLORIDA ORTHOPAEDIC
ASSOCIATES, P.A., and WITCHNER
BELIZAIRE, M.D.,

      Defendants.
                                        /

      DEFENDANTS CORIZON, LLC, FLORIDA DEPARTMENT OF
        CORRECTIONS AND WITCHNER BELIZAIRE, M.D.’S
           CERTIFICATE OF INTERESTED PERSONS AND
             CORPORATE DISCLOSURE STATEMENT

      Defendants Corizon, LLC, (“Corizon”), Florida Department of Corrections

(“FDOC”) and Witchner Belizaire, M.D. (“Belizaire”) pursuant to Rule 7.1 of the

Federal Rules of Civil Procedure, files this Certificate of Interested Persons and

Corporate Disclosure Statement as follows:

      1.     The name of each person, attorney, association of persons, firm, law

firm, partnership, and corporation that has or may have an interest in the outcome
    Case 8:19-cv-00449-CEH-JSS Document 8 Filed 03/01/19 Page 2 of 6 PageID 513



    of this action – including subsidiaries, conglomerates, affiliates, parent

    corporations, publicly-traded companies that own 10% or more of a party’s stock,

    and all other identifiable legal entities related to any party in this case.

            (a)      All Florida Orthopaedic Associates, P.A., Defendant;

            (b)      Belizaire, Witchner, M.D., Defendant;

            (c)      Beytin, McLaughlin, McLaughlin, O’Hara, Bocchino & Bolin, P.A.,

                     1706 E. Eleventh Avenue, Tampa, FL 33605, Counsel for Defendants

                     Matthew Swick, MD and All Florida Orthopaedic Associates, P.A.;

            (d)      Commons, Linda, Counsel for Plaintiff;

            (e)      Cook, James V., Counsel for Plaintiff;

            (f)      Corizon Health, Inc., Defendant, which is a wholly owned subsidiary

                     of Valitás Holdings, Inc., which is privately held;

            (g)      Doyle, Jr., David O., Counsel for Defendant Maxim Healthcare

                     Services, Inc.;

            (h)      Florida Department of Corrections, Defendant;

            (i)      Gaultieri, Bob, Defendant;

            (j)      Law Offices of Linda Bellomio Commons, P.A., P.O. Box 340261,

                     Tampa, Florida 33694, Counsel for Plaintiff;

            (k)      Law Office of James Cook, 314 West Jefferson Street, Tallahassee,

                     FL 32301, Counsel for Plaintiff;


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          2
    Case 8:19-cv-00449-CEH-JSS Document 8 Filed 03/01/19 Page 3 of 6 PageID 514



            (l)      Maxim Healthcare Services, Inc., Defendant;

            (m)      McLaughlin, Mindy, Counsel for Defendants Matthew Swick, MD

                     and All Florida Orthopaedic Associates, P.A.;

            (n)      Nelson, Waheed, Plaintiff;

            (o)      Osborne, Gabrielle, Counsel for Defendants Matthew Swick, MD and

                     All Florida Orthopaedic Associates, P.A.;

            (p)      Pearson Bitman, LLP, 485 N. Keller Road, Suite 401, Maitland, FL

                     32751, Counsel for Defendant Maxim Healthcare Services;

            (q)      Pinellas County Sheriff General Counsel’s Office, 10750 Ulmerton

                     Road, Largo, FL 33778, Counsel for Defendant Bob Gualtieri;

            (r)      Rozelle, Paul G., Counsel for Defendant Bob Gualtieri;

            (s)      Swick, Matthew, M.D., Defendant;

            (t)      The Toomey Law Firm, 1625 Hendry Street, Suite 203, Fort Myers,

                     FL 33901, Counsel for Defendants Corizon, FDOC and Belizaire;

            (u)      Toomey, Gregg A., Counsel for Defendants Corizon, FDOC and

                     Belizaire; and

            (v)      Tyk, Julie A., Counsel for Defendant Maxim Healthcare Services, Inc.

            2.       The name of every other entity whose publicly-traded stock, equity, or

    debt may be substantially affected by the outcome of the proceedings:

            None.


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          3
    Case 8:19-cv-00449-CEH-JSS Document 8 Filed 03/01/19 Page 4 of 6 PageID 515



            3.       The name of every other entity which is likely to be an active

    participant in the proceedings including the debtor and members of the creditors’

    committee (or twenty largest unsecured creditors) in bankruptcy cases:

            None.

            4.       The name of each victim (individual or corporate) of civil and

    criminal conduct alleged to be wrongful, including every person who may be

    entitled to restitution:

            None.

            I hereby certify that we are unaware of any actual or potential conflict of

    interest involving the district judge and magistrate assigned to this case, and will

    immediately notify the Court in writing on learning of any such conflict. I further

    certify that I have inserted “None” if there are no actual or potential conflicts of

    interest.


                                                      By:        /s/ Gregg A. Toomey
                                                               Gregg A. Toomey
                                                               Florida Bar No. 159689




The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          4
    Case 8:19-cv-00449-CEH-JSS Document 8 Filed 03/01/19 Page 5 of 6 PageID 516



                                         CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 1st day of March, 2019, I electronically
    filed the foregoing with the Clerk of the Court by using the Florida State Filing
    Portal System, which will send a copy of the foregoing via electronic mail to the
    following:

     Linda Bellomio Commons, Esq.                        James V. Cook, Esq.
     Attorneys for Plaintiff                             Attorneys for Plaintiff
     Law Offices of Linda Bellomio                       Law Office of James Cook
     Commons, P.A.                                       314 West Jefferson Street
     PO Box 340261                                       Tallahassee, FL 32301
     Tampa, FL 33694                                     Phone: 850.222.8080
     Phone: 352.610.4416                                 Fax: 850.561.0836
     Fax: 813.265.3010                                   Email: cookjv@gmail.com
     Email: lcommons@aol.com
     Dmheiser1@gmail.com
     David O. Doyle, Jr., Esq.                           Mindy McLaughlin, Esq.
     Julie A. Tyk, Esq.                                  Gabrielle Osborne, Esq.
     Attorneys for Defendant Maxim                       Attorneys for Defendants Swick and All
     Pearson Bitman, LLP                                 Florida Orthopaedic Assoc.
     485 N. Keller Road, Suite 401                       Beytin, McLaughlin, McLaughlin, O’Hara,
     Maitland, FL 32751                                  Bocchino & Bolin, P.A.
     Phone: 407.647.0090                                 1706 E. Eleventh Avenue
     Fax: 407.647.0092                                   Tampa, FL 33605
     Email: ddoyle@pearsonbitman.com                     Phone: 813.226.3000
     jtyk@pearsonbitman.com                              Fax: 813.226.3001
     jpreston@pearsonbitman.com                          Email: jvbarnes@law-fla.com;
     lrover@pearsonbitman.com                            Law-fla@outlook.com
     Paul G. Rozelle, Esq.
     Attorneys for Defendant Gualtieri
     Pinellas County Sheriff General
     Counsel’s Office
     10750 Ulmerton Road
     Largo, FL 33778
     Phone: 727.582.6274
     Fax: 727.582.6459
     Email: prozelle@pcsonet.com
     Amarcott1@pcsonet.com
The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          5
    Case 8:19-cv-00449-CEH-JSS Document 8 Filed 03/01/19 Page 6 of 6 PageID 517



                                                         THE TOOMEY LAW FIRM LLC
                                                         Attorneys for Defendants Corizon,
                                                         FDOC and Belizaire
                                                         The Old Robb & Stucky Building
                                                         1625 Hendry Street, Suite 203
                                                         Fort Myers, FL 33901
                                                         Phone: 239.337.1630
                                                         Fax: 239-337.0307
                                                         Email: gat@thetoomeylawfirm.com,
                                                         alr@thetoomeylawfirm.com, and
                                                         hms@thetoomeylawfirm.com

                                                         By:       /s/ Gregg A. Toomey
                                                                 Gregg A. Toomey
                                                                 Florida Bar No. 159689




The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          6
